Exhibit 10.17

 

LICENSE AGREEMENT

#16076-WOZ

 

This License Agreement, effective as of the 31st day of October, 2006
(“Effective Date”), is by and between the “Licensor”, who is identified in
Paragraph A below; and the “Licensee” who is identified in Paragraph B below,
and comprises: (1) the provisions stated in the following Paragraphs A - L; and
(2) the Standard Provisions attached as Exhibit A. Licensor and Licensee may be
referred to individually as “Party” or collectively as the “Parties” herein.

 

A.

  

LICENSOR:

    

WARNER BROS. CONSUMER PRODUCTS INC.

4000 Warner Boulevard

Burbank, California 91522-1182

Tax ID #81-0597227

B.

  

LICENSEE:

    

WMS GAMING INC.

800 South Northpoint Boulevard

Waukegan, IL 60085

C.

  

LICENSED

       

PROPERTY:

    

The character names, costumes, environmental settings, plot elements, artwork,
logos and other elements depicted in the 1939 release of the theatrical motion
picture entitled “THE WIZARD OF OZ”, including all copyrights and trademarks
relating thereto; provided, however, that the above release date of the
theatrical motion picture is for identification purposes only and shall not be
included or referred to on or in connection with the Licensed Products or any of
Licensee’s activities pursuant to this Agreement. Licensed Property shall also
include the likenesses in character (including as animated images) of Judy
Garland as Dorothy, Jack Haley as Tin Man, Ray Bolger as Scarecrow, Bert Lahr as
Cowardly Lion, Billie Burke-Ziegfield as Glinda the Good Witch, Margaret
Hamilton as the Wicked Witch of the West and as Miss Gulch and Frank Morgan as
the Wizard and as the Emerald City Doorman, the speaking (non-singing) voice of
Judy Garland as Dorothy, Billie Burke-Ziegfield as Glinda the Good Witch and
Frank Morgan as the Wizard of Oz and as the Emerald City Doorman, and the use of
a sound-alike of the speaking (non-singing) voice of Margaret Hamilton as the
Wicked Witch of the West. Film clips and stills from the 1939 “THE WIZARD OF OZ”
motion picture (“Clips and Stills”), excluding all voices, likenesses, and music
therein unless specifically listed above, shall also be considered part of the
Licensed Property.

 

1



--------------------------------------------------------------------------------

       

Specifically excluded from the Licensed Property are, all rights in, to or
associated with the following elements and unless otherwise specifically
provided in writing by Licensor and then only to the extent of Licensor’s
merchandising rights therein: (i) any television or theatrical motion picture
(other than the 1939 motion picture as stated above), television series,
movie-of-the-week, television special, television pilot, direct-to-video
production, online series, stage show (or other live production), novel, comic
book or other publication, or any other media representation derived from the
Licensed Property, or from which the Licensed Property was derived, that are not
specifically identified as Licensed Property hereunder; (ii) any previously or
subsequently produced versions of the Licensed Property (including, without
limitation, any prequels, sequels or spin-offs of the Licensed Property or any
multi-media combination that includes any element(s) of the Licensed Property);
(iii) any other version(s) of the Licensed Property that are not specifically
identified as Licensed Property (e.g., any infant, toddler or other
age-differentiated versions of the Licensed Property that are not specifically
identified as Licensed Property); (iv) any guest stars depicted in connection
with the Licensed Property that are not principally associated with the Licensed
Property; (v) film clips, stills, animation clips, sound bites, music or other
audio clips, provided that Clips and Stills shall be included in the License
Grant as specified above; (vi) other than as specified above, the names,
likenesses, autographs, signatures, visual representations, audio recordings or
voices (the “Names and Likenesses”) of actor(s), author(s), creator(s),
director(s) and/or other individuals represented in, or otherwise attached to or
connected with, the Licensed Property; (vii) elements of or related to the
Licensed Property that are not owned or controlled by Licensor; and (viii) any
other properties, characters or elements specifically excluded from Licensed
Property elsewhere in this Agreement. If Licensee wishes to obtain rights to use
any such elements or properties, Licensee must either procure a written
representation of rights and permission from Licensor or separately procure the
necessary rights from third parties and any rights clearance or related fees
arising therefrom will be at Licensee’s sole expense. To the extent that
Licensor approves in writing the use of any such elements not owned or
controlled by Licensor (“Other Approved Elements”), the same shall be included
in the License Grant. Licensee will not, in any manner, use any property or
properties owned or controlled by Licensor not included as Licensed Property
under this Agreement (except as may be authorized prior to such use pursuant to
any separate, written agreement(s) between the Parties hereto).

 

2



--------------------------------------------------------------------------------

D.

  

LICENSED

       

PRODUCTS:

    

Gaming devices that generate and/or display wager outcomes, including without
limitation, slot machines (including Class II and Class III), video lottery
terminals, poker machines, server based gaming, handheld mobile gaming devices
that generate and/or display wager outcomes, hardware incorporating displays,
Conversion Kits (as defined in Section 1 of the Standard Provisions), ancillary
products associated with gaming devices, including, without limitation, chairs,
and Internet and interactive gaming devices, all to the extent incorporating
Licensed Property. Specifically excluding Pachinko.

E.

  

LICENSED

       

TERRITORY:

    

Worldwide.

F.

  

LICENSED TERM:

       

INITIAL TERM:

    

Unless earlier terminated in accordance with the provisions hereof, the license
granted to Licensee commences on the Effective Date and continues until five
(5) years after Introduction (as defined in Section 1 of the Standard
Provisions). Introduction shall occur no later than December 31, 2007.

  

OPTION

       

TERMS:

    

If this License Agreement is not terminated prior to the expiration of the
Initial Term, Licensee may elect to extend the term of this License Agreement
for three (3) additional one (1) year option terms, upon Licensee’s written
notice to Licensor of its intent to extend the Licensed Term no later than [*]
prior to the end of the Initial Term, and, as applicable, no later than [*]
prior to the end of each option term.

G.

  

ROYALTIES:

         

ADVANCE:

    

Licensee shall pay Licensor a total of [*] as a fully recoupable advance against
royalties from the exploitation of Licensed Products during the Initial Term.
Licensee shall pay [*] of the Advance within [*] of the Effective Date of the
License Agreement, [*] within [*] of Introduction, but no later than [*], [*]
within [*] of the first anniversary of Introduction, but no later than [*], and
[*]

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

       

[*] within [*] of the second anniversary of Introduction, but no later than [*].

       

The Advance shall be allocated by geographic region as follows:

        [*]        

It is understood and agreed that royalties accrued hereunder in any geographic
region shall not offset the Guaranteed Consideration allocation in any other
geographic region (i.e., the Guaranteed Consideration shall not be
cross-collateralized across regions).

       

For each Option Term Licensee elects to exercise, Licensee shall pay Licensor
[*] as a fully recoupable advance against royalties from the exploitation of the
Licensed Products during such Option Term (the “Option Advance”), payable in
full within [*] of Licensee’s election to exercise such Option Term.

       

The Option Advance shall be allocated by geographic region as follows:

       

[*]

       

It is understood and agreed that royalties accrued hereunder in any geographic
region shall not offset the Guaranteed Consideration allocation in any other
geographic region (i.e., the Guaranteed Consideration shall not be
cross-collateralized across regions).

       

In the event any earned royalties accrued and paid to Licensor under this
License Agreement exceed the Advance payments set forth above, Licensee may
reduce the total amount of any Advance payment that becomes due by an amount
equal to the earned royalties previously paid, applying such reduction as a
credit against such Advances as they become due thereafter.

  

SALE:

    

For each Licensed Product sold by Licensee that is not a Conversion Kit,
Licensee shall accrue a one-time royalty of [*] for Licensed Products [*], and
[*] for Licensed Products [*].

 

*Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

       

Only sold Licensed Products that are not Conversion Kits count towards these
unit totals.

       

For each Conversion Kit sold by Licensee, Licensee shall accrue a one-time
royalty of [*] for Conversion Kits [*], and [*] for Conversion Kits [*]. Only
sold Conversion Kits count towards these unit totals.

       

Such incremental royalty increases apply only to the number of Licensed Products
that is greater than the number of Licensed Products in the specified lower
range, while the number of Licensed Products in the specified lower range
remains subject to the lower royalty payment rate. For example, if [*]
Conversion Kits were sold, Licensee would pay [*].

  

RECURRING

       

REVENUE

       

(PARTICIPATION

       

OR LEASE):

    

For each Licensed Product placed with a customer of Licensee whereby Licensee
receives ongoing payments from the operation thereof, Licensee shall accrue a
royalty of [*] per day in operation for consumer use for Licensed Products [*],
[*] per day in operation for consumer use for Licensed Products [*], [*] per day
in operation for consumer use for Licensed Products [*], and [*] per day in
operation for consumer use for Licensed Products [*].

  

For each of the royalty models set forth in this Paragraph G, if a Licensed
Product includes multiples games, then the applicable royalty rate shall be
reduced by multiplying it by the ratio obtained by dividing the number of games
in such Licensed Product that incorporate Licensed Property by the total number
of games in such Licensed Product.

  

The Parties agree to negotiate in good faith royalty rates and/or royalty
structures in the event that Licensee is able to place Licensed Products by
means of server-based or downloadable gaming systems.

H.

  

CONFIDENTIAL INFORMATION:

            

Each Party shall keep in confidence and not disclose to any third party, without
the written permission of the other, the terms of this Agreement and any
proprietary information of the other made known to it, provided that each may
disclose this Agreement and such information to its affiliates and Licensee may
disclose to its sublicensees, on the condition that such affiliates and
sublicensees also agree to keep such information confidential as set forth
herein.

 

*Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

       

This requirement of confidentiality shall not apply to information that is
(a) in the public domain through no wrongful act of the receiving Party;
(b) rightfully received by the receiving Party from a third party who is not
bound by a restriction of nondisclosure; (c) already in the receiving Party’s
possession without restriction as to disclosure, or (d) is required to be
disclosed by rules and regulations of government agencies or judicial bodies.
Notwithstanding the foregoing, each of the Parties may make incidental
references to this Agreement in connection with personal publicity for a Party,
provided, however, that the initial announcement of this Agreement shall be
mutually agreed upon between the Parties and made prior to any incidental
references by any Party.

I.

  

REGULATORY COMPLIANCE:

            

Licensee and Licensor will cooperate in good faith and use their best efforts to
comply with the requirements of all applicable gaming laws and gaming
authorities having jurisdiction over Licensee and the exploitation of the
Licensed Products (each a “Gaming Authority”). If a Gaming Authority prohibits
or restricts the taking of any action, including the payment of monies, which
prohibition or restriction frustrates the purpose of this Agreement, the Parties
will in good faith attempt to modify or amend this Agreement, or take other
appropriate action, to obtain the approval of such Gaming Authority to permit
payment by Licensee of the amounts due Licensor hereunder. If Licensee is
prevented from paying Licensor royalty payments by a Gaming Authority, Licensee
shall not be considered to be in breach of this Agreement so long as Licensee
deposits such royalty payments into an escrow account established with a
mutually agreeable escrow agent for the benefit of Licensor until payment is
authorized by such Gaming Authority of otherwise distributed pursuant to an
order of a court of competent jurisdiction. The funds deposited into the escrow
account shall be invested as directed by Licensor.

       

Upon request by Licensee, Licensor shall promptly provide all information
reasonably requested by the Compliance Committee of WMS Industries Inc. (the
“Compliance Committee”), with respect to Licensor (including Licensor’s
officers, directors, and controlling shareholders) financial condition,
litigation, indictments, criminal proceedings, and the like in which they are or
may have been involved, if any, in order for the Compliance Committee to
determine that no such information would disclose any fact which would
jeopardize, in any manner, any gaming licenses or permits held by Licensee
and/or its affiliates with any gaming commission, board or similar regulatory
agency (“Gaming Commission”). Licensee acknowledges that Licensor has provided
the information requested and that at the time of execution of this Agreement
the Compliance Committee has found no facts that would jeopardize Licensee’s
gaming licenses. In the future, if any

 

6



--------------------------------------------------------------------------------

       

new information is either provided by Licensor or is obtained as a result of the
Compliance Committee’s own investigation, which discloses facts concerning
Licensor which could, in the sole opinion of the Compliance Committee,
jeopardize the obtaining of such gaming licenses or permits or the maintaining
of such gaming licenses or permits with any Gaming Commission or if at any time
a Gaming Commission disapproves of the relationship with Licensor under this
Agreement, Licensee shall have the right upon written notice to Licensor to
terminate this Agreement, in which case, Licensee will have no further
affirmative obligations to Licensor, other than to give Licensor reasonable
access to the information disclosed to the Compliance Committee or to the
disapproval notice of the Gaming Commission.

       

In the event Licensee determines that theme approval of the Licensed Property
may be required by any gaming licensing authority having jurisdiction over
Licensee (including without limitation, Section 14 of the regulations
promulgated under the Nevada Gaming Control Act), Licensor shall cooperate
within reason with Licensee in seeking theme approval, including but not limited
to assisting in preparation for any and all public hearings with gaming
licensing authorities regarding theme approval of the Licensed Property (with
Licensee being responsible for reimbursement of any Licensor out-of-pocket
costs) and considering in good faith any requests to appear at and participate
in any such public hearing. In the event that prior to the initial installation
of a Gaming Device (other than a Trial Period) theme approval is denied by such
licensing authority or Licensee determines in its reasonable discretion that
such approval is not capable of being obtained, any royalty advances previously
paid by Licensee shall be refunded by Licensor and this Agreement shall be
terminated without any further liability of Licensee or Licensor.

J.

  

FORM OF

       

COPYRIGHT

AND

       

TRADEMARK

       

NOTICES:

    

THE WIZARD OF OZ and all related characters and elements are trademarks of and ©
Turner Entertainment Co. (s06)

K.

  

LICENSE

       

GRANT:

    

Subject to the terms of this Agreement, Licensor hereby grants and Licensee
hereby accepts for the Licensed Term and in the Licensed Territory, the
exclusive license to use, reproduce, prepare derivative works, distribute
copies, perform, including without limitation by means of digital transmission,
display, and emulate (collectively “Utilize”) the Licensed Property, Clips and
Stills and

 

7



--------------------------------------------------------------------------------

       

Other Approved Elements on and in connection with the design, development,
manufacture, marketing, advertisement, promotion, distribution, sale, and other
exploitation of the Licensed Products.

       

Licensor agrees that it shall not grant any other license to Utilize the
Licensed Property on and in connection with the design, development,
manufacture, marketing, advertisement, promotion, distribution, sale and other
exploitation of Licensed Products during the Licensed Term.

L.

  

STANDARD PROVISIONS:

    

 

The Standard Provisions (attached as Exhibit A) are incorporated herein by
reference.

       

 

IN WITNESS WHEREOF, Licensor and Licensee have, through their duly authorized
officers, executed this License Agreement as of the Effective Date.

 

LICENSOR:    WARNER BROS. CONSUMER PRODUCTS INC.

 

By

 

/s/ Ana M. de Castro

 

Ana M. de Castro, Vice President

Business & Legal Affairs

 

LICENSEE:    WMS GAMING INC.

By

 

/s/ Robert D. Bone

Its

 

Vice President Marketing

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

THE STANDARD PROVISIONS FOR THE LICENSE AGREEMENT

 

The following Standard Provisions shall be deemed fully incorporated in the
License Agreement to which this Exhibit A is attached, and these Standard
Provisions and the License Agreement shall hereinafter be collectively referred
to as the “Agreement.” All terms and conditions included in these Standard
Provisions shall, unless expressly provided to the contrary herein, have the
same meanings as set forth in the License Agreement. Unless expressly provided
to the contrary herein, to the extent that any of these Standard Provisions
conflict with any provision of the License Agreement, the License Agreement
shall control.

 

1)

Definitions.

 

  a)

“Affiliate” means, as to a particular Party, an entity or person that is
controlled by, controls, or is under common control with, such Party. The term
“control” (or the like) shall mean the power to elect a majority of the board of
directors or other governing group of an entity or the power to direct
management of such Party, whether, in each case, through the ownership of voting
securities, by contract, or otherwise.

 

  b)

“Conversion Kit” means a Licensed Product consisting of artwork and software
incorporating Licensed Property, and may include an electromechanical display
unit (as such term is understood in the United States gaming industry), which is
distributed by Licensee to its customers who have previously purchased a gaming
device from Licensee and enables Licensee to change the game on such gaming
device to another game incorporating Licensed Property. A Conversion Kit shall
not include the base gaming device cabinetry, hardware, or operating system
software.

 

  c)

“$” or “dollar” means United States dollars.

 

  d)

“Introduction” means placement for consumer play of the first Licensed Product
that is a gaming device.

 

  e)

“Licensee” means WMS Gaming Inc. and any and all Affiliates of WMS Gaming Inc.

 

  f)

“Licensor” means Warner Bros. Consumer Products Inc. and any and all Affiliates
of Warner Bros. Consumer Products Inc.



 

9



--------------------------------------------------------------------------------

LICENSE AGREEMENT

STANDARD TERMS AND CONDITIONS

 

SECTION A. QUALITY CONTROLS AND APPROVAL PROCEDURES RELATIVE TO LICENSED
PRODUCTS AND ADVERTISING MATERIALS.

 

A(1) Warranty of Quality. The Licensee warrants that the Licensed Products will
be of good quality in design, material, and workmanship and suitable for their
intended purpose; that no injurious, deleterious, or toxic substances will be
used in or on the Licensed Products; that the Licensed Products will not cause
harm when used as instructed and with ordinary care for their intended purpose;
and that the Licensed Products will be manufactured, sold, and distributed in
strict compliance with all applicable laws and regulations.

 

A(2) Approval Procedures for Licensed Products and Advertising Materials;
Approval Standards; Time for Approval by Licensor.

 

(a) General. The Licensee shall comply with all reasonable procedures which
Licensor may from time to time adopt regarding its approval of Licensed Products
and advertising materials which the Licensee proposes to manufacture, sell, or
use under this Agreement. These approval procedures shall be implemented using
prescribed forms including cyber brand assurance incorporating Licensor’s basic
approval requirements and procedures which-shall be provided to Licensee by
Licensor upon execution of this Agreement. The Licensee agrees to retain in its
files all materials relating to approvals while this Agreement remains in effect
and for one (1) year thereafter.

 

(b) Approval Standards. Licensor shall have the right to disapprove any
materials submitted in its sole discretion.

 

(c) Time for Approval. Licensor agrees to use commercially reasonable efforts to
notify the Licensee in writing of approval

or disapproval by Licensor of any materials submitted to it pursuant to the
procedures set forth in Exhibit A within [*] business days after Licensor’s
receipt of such materials, and agrees, in the case of a disapproval, to notify
the Licensee in writing of the reasons for disapproval. Licensor’s failure to
respond within such [*]-business-day period shall be deemed disapproval of the
submission in question. If after [*] business days Licensee has not had any
response with respect to a submitted material for approval, Licensee may provide
written notice to Licensor advising that it has not received a response with
respect to the material submitted for approval. If within [*] business days
after Licensee sends such notice, Licensor fails to respond to the approval
request, the material submitted for approval shall be deemed approved.

 

A(3) Maintenance of Quality of Licensed Products; Inspection of Production
Facilities. The Licensee agrees to maintain the quality of each Licensed Product
manufactured under this Agreement up to the specifications and quality of such
Licensed Product approved by Licensor under Section A(2), and agrees not to
change the Licensed Products in any respect or to make any change in the artwork
for the approved Licensed Product without first submitting to Licensor materials
showing such proposed changes and obtaining written approval of such- submitted
changes by Licensor. From time to time after it has commenced manufacturing the
Licensed Products, the Licensee, shall furnish free of charge to Licensor a
reasonable number of random materials depicting the Licensed Product Also, the
Licensee shall furnish to Licensor for its approval the names and addresses of
the production facilities used by the Licensee for manufacturing the Licensed
Products

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

10



--------------------------------------------------------------------------------

and shall make arrangements for Licensor to inspect such production facilities
during reasonable business hours.

 

A(4) Miscellaneous.

 

(a) Artwork for Licensed Products. With the exception of style guides provided
by Licensor to Licensee, if the Licensee requests Licensor to furnish it with
any other artwork, the Licensee agrees to reimburse Licensor for its costs of
supplying such artwork to the Licensee.

 

(b) Transactions with Other Licensees. The Licensee shall not, without
Licensor’s prior written consent, (i) sell or deliver to another Licensor
licensee the films or other devices used by the Licensee to produce the Licensed
Products; or (ii) print or otherwise produce any items using the Licensed
Property for another Licensor licensee.

 

SECTION B. EFFORTS TO SELL THE LICENSED

PRODUCTS; FORM OF SALE.

 

B(l) Manufacture and Sale of Licensed Products. The Licensee agrees to exercise
reasonable efforts to advertise and promote the Licensed Products at its own
expense and to use commercially reasonable efforts to sell or place the Licensed
Products in the Territory. The Parties recognize that consumer acceptance of the
Licensed Products (as determined by Licensee’s customers and legal restrictions
in applicable jurisdictions) will ultimately determine the quantity and method
of Licensed Products distributed hereunder. Licensee has not made and does not
hereby make any representation or warranty with respect to the quantity of
placements (if any) of Licensed Products that Licensee may place. Licensor
recognizes and acknowledges that the placement and other exploitation of the
Licensed Products is speculative and agrees

that Licensee’s judgment with regard to the placement and other exploitation of
any of the Licensed Products shall be binding and conclusive upon Licensor.
Licensor warrants and agrees that it will not make any claim, nor shall any
liability be imposed upon Licensee based upon any contention that more
placements could have been made or that better business could have been done
than what was actually made or done by Licensee or that better prices, revenues
or terms could have been obtained provided that Licensee diligently pursues
placements of Licensed Products throughout the Licensed Term.

 

B(2) Good Faith Effort to Exploit Rights. If within those time periods set forth
in Paragraph 6 of this Agreement, Licensee has failed to submit marketing plans
as required, Licensor shall send written notice of such breach to Licensee and
Licensee shall have the opportunity to cure such breach in accordance with
Section K(2) hereof.

 

B(3) Form of Sale. The Licensed Products shall be sold to the public or placed
into operation through· lease or on a revenue sharing basis only in the manner
in which merchandise Licensed Products of the same general description are
customarily merchandised to the public. The Licensee shall not use or sell the
Licensed Products as premiums, or distribute the Licensed Products to parties
which the Licensee has reason to believe intend to use or sell the Licensed
Products as premiums. Use or sale of the Licensed Products as “premiums,” for
purposes of the foregoing provisions, shall mean use or sale of the Licensed
Products in connection with the following kinds of promotional activities:
self-liquidator programs; joint merchandising programs; giveaways; sales
incentive programs; door openers; traffic builders; and any other kinds of
promotional programs designed to promote the sale of the


 

11



--------------------------------------------------------------------------------

Licensed Products or other goods or services of the Licensee or a third party.

 

SECTION C. ROYALTIES; STATEMENTS.

 

C(l) Basis for Computation of Royalties.

 

(a) All royalties due to Licensor shall accrue upon the receipt of payment from
Licensee’s customer. For purposes of this Agreement, an Licensed Product shall
be considered “sold” as of the date on which such Licensed Product is paid for.
If any Licensed Products are consigned to a distributor by the Licensee, the
Licensed Products shall be considered “sold” by the Licensee as of the date on
which such distributor receives payment for any of the Licensed Products,. A
Licensed Product shall be considered “placed” each day that such Licensed
Product is operating on Licensee’s customer’s floor.

 

(b) Any returns of Licensed Products sold due to defect or other cause, where
Licensee refunds the sales price, shall be credited against royalties due to
Licensor.

 

(c) The Parties acknowledge and agree that it is customary in the gaming
industry for gaming devices to be placed on a trial basis in order for: (i) a
customer to have, for a limited period, the right to return gaming devices and
unwind the transaction without any compensation to Licensee; (ii) Licensee to
conduct, for a limited period, a regulatory field trial at the request of a
regulatory agency; or (iii) Licensee to conduct, for a limited period, consumer
focus group testing and/or field trials (any one of such actions constituting a
“Trial Period”). No royalties shall accrue on a Licensed Product while it is
placed on a Trial Period. Royalties shall only begin to accrue on such a
Licensed Product after its Trial Period (including any extensions thereof) has
terminated and such Licensed Product has been converted into a sale or lease
placement, unless the Trial Period exceeds [*], in which case, such royalty
shall begin to accrue at the end of such [*] period.

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

C(2) Time of Payment; Time for Filing Royalty Statements. The Licensee shall pay
all royalties owing to Licensor under this Agreement for any calendar quarter
within thirty (30) days following the end of the calendar quarter in question.
All royalty statements required to be submitted by the Licensee shall be
submitted no later than thirty (30) days following the end of the calendar
quarter to which they relate and shall accompany the royalty payments made to
Licensor.

 

C(3) Deductions; Taxes.

 

(a) There shall be no deduction from the royalties owed to Licensor for
uncollectible accounts or other expenses of any kind which may be incurred or
paid by the Licensee in connection with: (i) royalty payments due Licensor;
(ii) the manufacture, sale, distribution, or advertising of the Licensed
Products in the Licensed Territory; or (iii) the transfer of funds or royalties
or the conversion of any currency into U.S. dollars. It shall be the Licensee’s
sole responsibility at its expense to obtain the approval of any governmental
authorities; to take whatever steps may be required to effect the payment of
funds to Licensor; to minimize or eliminate the incidence of taxes, fees, or
assessments which may be imposed; to enable it to commence or continue doing
business in any country; and to comply in any and all respects with all
applicable laws and regulations.

 

(b) Notwithstanding the provisions of the preceding Section C(3)(a), if (i) any
country imposes a withholding tax against Licensor, as Licensor, with respect to
the royalties payable to Licensor by the Licensee on sales of the Licensed
Products in such country, (ii) such tax is paid by the Licensee on behalf of
Licensor, and (iii) such tax is an income tax as to which a foreign tax credit
is allowable to Licensor under Section 901 of the Internal Revenue Code of 1986,
as amended, the Licensee may deduct the amount of such withholding tax from the
royalties paid to Licensor under this Agreement on the condition that the
Licensee furnishes to


 

12



--------------------------------------------------------------------------------

Licensor all information and documentation required by Licensor to enable
Licensor to obtain a foreign tax credit on its U.S. income tax return with
respect to such withholding tax payment by the Licensee.

 

C(4) Royalty Statements. The Licensee shall furnish to Licensor, at the same
time it makes payment of royalties, an accurate, full and complete statement,
certified by a duly authorized representative of Licensee to be true and
accurate, showing the number of each type of Licensed Product sold or if placed
on a lease or revenue sharing basis the number of Licensed Products in operation
during the calendar quarter in question, the total royalty for each such
Licensed Product, an itemization of all allowable deductions, if any, the Net
Sales Price for each Licensed Product sold, the amount of royalties due with
respect to such sales, the quantities of each Licensed Product on hand as of the
end of such quarter, together with such other pertinent information as Licensor
may reasonably request from time to time. There shall be a breakdown of sales of
Licensed Products by country, and all figures and monetary amounts shall first
be stated in the currency in which the pertinent sales were actually made. If
several currencies are involved in any reporting category, that category shall
be broken down by each such currency. Next to each currency amount shall be set
forth the equivalent amount stated in U.S. dollars, and the rate of exchange
used in making the required conversion calculation. The rate of exchange shall
be the actual rate of exchange obtained by the Licensee on the due date of
payment as published in the Wall Street Journal.

 

C(5) Royalty Adjustments. The receipt or acceptance by Licensor of any royalty
statements furnished pursuant to this Agreement, or the receipt or acceptance of
any royalty payments made, shall not preclude Licensor from questioning their
accuracy at any time within [*] after the Term hereof. If

any inconsistencies or mistakes are discovered in such statements or payments,
appropriate adjustments shall be made immediately by the Parties. The Licensee
shall pay Licensor interest on a late royalty payment at an annual rate of the
lower of [*] over the prevailing prime interest rate in effect at Los Angeles,
California, U.S.A., or the highest rate allowable by law, on the date on which
such late royalty payment should have been received by Licensor. In the event
that Licensee has overpaid royalties to Licensor, and such overpayment is
discovered during an audit by Licensor or otherwise, Licensor agrees to discuss
in good faith with Licensee an appropriate accommodation to Licensee, such as,
extending credit to Licensee in the amount of the overpayment.

 

SECTION D. BOOKS OF ACCOUNT AND OTHER RECORDS- AUDITS.

 

D(l) Retention of Records. While this Agreement remains in effect and for [*]
thereafter, the Licensee shall keep full and accurate books of account and
copies of all documents and other material relating to this Agreement at the
Licensee’s principal office. Upon [*] prior written notice to Licensee, Licensor
itself or by an independent certified public accountant designated and paid for
by Licensor, shall have the right to audit such books, documents, and other
material, and shall have access thereto during ordinary business hours for the
sole purpose of determining the accuracy of any payments made and reports given
by Licensee and shall

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

13



--------------------------------------------------------------------------------

have the right to make copies. Such inspections may not be made more than once
per calendar year during the Licensed Term. At Licensor’s request, the Licensee
shall provide an authorized employee to assist in the examination of the
Licensee’s records.

 

D(2) Audits by Licensor If any audit of the Licensee’s books and records reveals
that the Licensee has failed properly to account for and pay royalties owing to
Licensor, and the amount of any royalties which the Licensee has failed properly
to account for and pay for any quarterly accounting period exceeds, by [*] or
more, the royalties actually accounted for and paid to Licensor for such period,
the Licensee shall, in addition to paying Licensor such past due royalties, pay
for the reasonable costs and expenses of the audit together with interest on the
overdue royalty amount at an annual rate of the lower of [*] over the prevailing
prime interest rate in effect at Los Angeles, California, U.S.A., or the highest
rate allowable by law, on the date on which such overdue royalty amount should
have been paid to Licensor.

 

SECTION E. TRADEMARK PROTECTION.

 

E(l) Trademark Uses Inure to Licensor’s Benefit. All trademark uses of the
Licensed Property trademarks by the Licensee shall inure to the benefit of
Licensor, which shall own all trademarks and trademark rights created by such
uses. The Licensee hereby assigns and transfers to Licensor all trademarks and
trademark rights created by such uses of the Licensed Property trademarks,
together with the goodwill of the business in connection with which such
trademarks are used. Licensee agrees not to attempt to obtain rights or assert
rights in the Licensed Property trademarks or challenge Licensor’s rights in the
Licensed Property trademarks or assist others to obtain rights or challenge
Licensor’s rights in the Licensed Property Trademarks.

 

E(2) Trademark Registrations. Licensor shall have the right, but not the
obligation, to file in the appropriate offices of countries of the Licensed
Territory trademark or design applications relating to the use or proposed use
by the Licensee of any of the Licensed Property trademarks in connection with
the Licensed Products, such filings to be made in the name of Licensor or in the
name of any third party selected by Licensor.

 

E(3) Records Relative to Trademark Uses. The Licensee shall keep appropriate
records (including copies of pertinent invoices and correspondence) relating to
the dates when each of the Licensed Products is first or sold or placed into
operation through lease or on a revenue sharing basis in each country of the
Territory, and the dates of first use in each country of each different
Trademark on the Licensed Products and advertising materials and evidencing the
type and nature of each such use. At Licensor’s request, the Licensee shall
supply Licensor with samples of the trademark usages in question and other
information which will enable Licensor to complete and obtain trademark or
design applications or registrations, or to evaluate or oppose any trademark or
design applications, registrations, or uses of third parties.

 

E(4) Registered User Laws. As to those countries which require applications to
register the Licensee as a registered user of a Licensed Property trademark or
trademarks used on or in connection with the Licensed Products or which require
the recordation of this Agreement, the Licensee agrees to execute and deliver to
Licensor such documents as may be necessary and as are furnished by Licensor for
such purposes.

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

14



--------------------------------------------------------------------------------

E(5) Trademark Notices. The Licensee agrees to affix to the Licensed Products
and to the advertising materials such trademark and design notices as may be
specified by Licensor. When one of the Trademarks is used as a trademark for any
Licensed Product, the name shall be properly used as a trademark in a larger or
bolder type than the Licensed Product, and shall not be used as the generic name
of the Licensed Product.

 

E(6) On-Going Obligation. Licensee’s obligations under this section shall be
ongoing and shall survive the termination of this Agreement for any reason.

 

SECTION F. COPYRIGHT PROVISIONS.

 

F(l) Copyright Notices. The authorization of Licensor to the Licensee to make
public distribution of the Licensed Products and advertising materials is
expressly conditioned upon the following agreement of the Licensee. The Licensee
agrees to place on all Licensed Products and on all advertising materials the
copyright notice or notices in the name of Licensor specified in writing by
Licensor.

 

F(2) Affixation of Notice; Name of Copyright Proprietor. The Licensee
acknowledges that proper copyright notices must be permanently affixed to all
Licensed Products and advertising materials and to any separate portions of
Licensed Products or advertising materials which contain the Licensed Property
and which are intended to be used separately by the purchaser or ultimate user.
The Licensee agrees that it will not, without Licensor’s prior written consent,
affix to the Licensed Products or the advertising materials a copyright notice
in its name or the name of any person, firm, or corporation other than Licensor.
Licensor hereby consents to the use of Licensee’s copyright notice on the
Licensed Products and advertising materials that it customarily uses with all of
Licensed Products.

 

F(3) Assignment by Licensee. The Licensee sells, assigns, and transfers to
Licensor its entire worldwide right, title, and interest in and to all
derivative works (as such term is defined in present or future U.S. copyright
statutes) heretofore or hereafter created using the Licensed Property,
including, but not limited to, the copyrights and renewal copyrights thereon. To
the fullest extent possible Licensee agrees that any such derivative works shall
be created as “works for hire” for Licensor. Notwithstanding the foregoing, if
entities who are not employees of the Licensee living in the U.S. make or who
have made any contribution to the creation of a derivative work, so that such
entities might be deemed to be “authors” of the same as that term is used in
present or future U.S. copyright statutes, the Licensee agrees to obtain from
such entities a comparable full assignment of rights so that the foregoing
assignment by the Licensee vests in Licensor full rights in the derivative work,
free of any claims, interests, or rights of other parties. The Licensee agrees
not to permit any of its employees to obtain or reserve by oral or written
employment agreements any rights as “authors” of such derivative works. At
Licensor’s request, the Licensee agrees to furnish Licensor with full
information concerning the creation of derivative works and with copies of
assignments of rights obtained from other entities. Notwithstanding any
provision to the contrary, to the extent not consisting or derivative of the
Licensed Property, Licensee shall be entitled to all intellectual property and
proprietary rights in the Licensed Products including, but not limited to,
copyrights, in and to any and all code, routines, tools, algorithms, activities
and other functional features therein.


 

15



--------------------------------------------------------------------------------

SECTION G. WARRANTIES AND

REPRESENTATIONS;

INDEMNIFICATIONS; PRODUCT

LIABILITY INSURANCE.

 

G(l) Licensee’s Warranties and Representations. The Licensee hereby warrants and
represents that:

 

(a) This Agreement has been duly authorized, executed and delivered by Licensee;

 

(b) Licensee has the full power and authority to enter into this Agreement and
to perform its obligation hereunder;

 

(c) This Agreement constitutes the valid and binding obligation of Licensee,
enforceable in accordance with its terms;

 

(d) The making of this Agreement by Licensee does not violate any agreement,
right or obligation existing between Licensee and any other person, firm or
corporation;

 

(e) The Licensed Products and the manufacture, advertisement, distribution, sale
and other exploitation thereof hereunder will not infringe upon or violate any
rights of any third party of any nature whatsoever; provided that the foregoing
shall not refer to any cause of action, allegation or claim of infringement or
violation of any third party’s rights based upon the Property except to the
extent due to Licensee’s breach of the terms hereof.

 

G(2) Licensee’s Indemnification. The Licensee agrees to indemnify, defend and
hold Licensor harmless from any and all claims (and liabilities, judgments,
penalties, losses, costs, damages, and expenses resulting therefrom, including
reasonable attorneys’ fees, but excluding lost profits) made by third parties
against Licensor arising by reason of or in connection with (i) any breach or
alleged breach by Licensee of any provision of this Agreement; (ii) any
negligent or willful acts or omissions of Licensee; or any other act under or

in violation of this Agreement by the Licensee, its subsidiaries, manufacturers,
distributors, or the employees or agents of any of the foregoing or of the
Licensee, including, but not limited to, the manufacture, distribution,
exploitation, advertising, sale, or use of the Licensed Products or any of them,
but excluding any claims based solely on the use of the Licensed Property by the
Licensee in strict accordance with the terms of this Agreement.

 

G(3) Licensor’s Warranties and Representations. Licensor hereby warrants and
represents that:

 

(a) It owns and/or controls all rights necessary for the performance of its
obligations under this Agreement;

 

(b) This Agreement has been duly authorized, executed and delivered by Licensor;

 

(c) It has the full power and authority to enter into this Agreement and to
perform its obligations hereunder;

 

(d) This Agreement constitutes the valid and binding obligation of Licensor,
enforceable in accordance with its terms;

 

(e) The making of this Agreement by Licensor does not violate any agreement,
right or obligation existing between Licensor and any other person, firm or
corporation;

 

(f) Licensee’s use of the Licensed Property licensed by Licensor hereunder will
not infringe upon or violate any rights of any third party of any nature
whatsoever; provided that such use is in strict accordance with the terms of
this Agreement.


 

16



--------------------------------------------------------------------------------

G(4) Licensor’s Indemnification. Licensor agrees to indemnify, defend and hold
the Licensee harmless from any and all claims (and liabilities, judgments,
penalties, losses, costs, damages, and expenses resulting therefrom, including
reasonable attorneys’ fees, but excluding lost profits) made by third parties
against the Licensee arising by reason of or in connection with (i) any breach
or alleged breach by Licensor of any provision of this Agreement; (ii) any
negligent or willful acts or omissions of Licensor; or (iii) any assertion of
rights in the Licensed Property, including the Licensed Property trademarks or
the Licensed Property copyrights, and based solely upon the use of the Licensed
Property, including the Licensed Property trademarks or the Licensed Property
copyrights, by the Licensee in strict accordance with the terms of this
Agreement.

 

G(5) Claims Procedures. With respect to any claims falling within the scope of
the foregoing indemnifications: (a) each Party agrees promptly to notify the
other of and keep the other fully advised with respect to such claims and the
progress of any suits in which the other Party is not participating; (b) each
Party shall have the right to assume, at its sole expense, the defense of a
claim or suit made or filed against the other Party;

 

(c) each Party shall have the right to participate in any suit instituted
against it and to approve any attorneys selected by the other Party to defend
it, which approval shall not be unreasonably withheld or delayed; and (d) a
Party assuming the defense of a claim or suit. against the other Party shall not
settle such claim or suit without the prior written approval of the other Party,
which approval shall not be unreasonably withheld or delayed.

 

G(6) Product Liability Insurance. The Licensee agrees to obtain and maintain
during the period of this Agreement, at its own expense, comprehensive general
liability insurance

(including without limitation, coverage for bodily injury, personal injury,
property damage, advertising injury, casualty loss, contractual and trademark
liability and product liability) from an insurance carrier or carriers with a
carried rate (accorded by Best’s Insurance Guide) of A and 10 or better,
providing protection (at a minimum, in the amount of [*] per occurrence/[*]
annual aggregate) applicable to any claims, liabilities, damages, costs, or
expenses arising out of any defects or alleged defects in the Licensed Products.
Further, Licensee agrees to obtain and maintain umbrella insurance coverage in
the amount of [*] annual aggregate. Such insurance shall include coverage of
Licensor and its directors, officers, agents, employees, assignees, and
successors as additional insureds as their interest may appear. Within thirty
(30) days after the execution of this Agreement by Licensor, the Licensee shall
cause the insurance company issuing such policy to issue a certificate to
Licensor confirming that such policy has been issued ,and is in full force and
effect and provides coverage of Licensor as required by this Section G(6), and
also confirming that before any cancellation, modification, or reduction in
coverage of such policy the insurance company shall give Licensor thirty
(30) days prior written notice of such proposed cancellation, modification, or
reduction.

 

SECTION H. RESERVATION OF RIGHTS.

 

The Licensee agrees not to use or sell the Licensed Products as premiums, or
distribute the Licensed Products to parties which the Licensee has reason to
believe intend to use or sell the Licensed Products as premiums.

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

17



--------------------------------------------------------------------------------

Further, all rights in and to the Licensed Property are retained by Licensor for
its own use, except for the specific rights in the Licensed Property licensed to
the Licensee under this Agreement. Licensor reserves the right to use, and to
license other parties to use, the Licensed Property in the Licensed Territory
for any purpose Licensor may determine, but neither Licensor nor any party
licensed by Licensor shall have the right to use the Licensed Property in any
manner which would conflict with the rights granted to the Licensee under this
Agreement.

 

SECTION I. INFRINGEMENTS; CLAIMS.

 

I(1) Infringements. When the Licensee learns that a party is making unauthorized
uses of the Licensed Property, the Licensee agrees promptly to give Licensor
written notice giving full information with respect to the actions of such
party. The Licensee agrees not to make any demands or claims, bring suit, effect
any settlements, or take any other action against such party. The Licensee
agrees to cooperate with Licensor, at no out-of pocket expense to the Licensee,
in connection with any civil or criminal action taken by Licensor to prosecute
infringements. Licensee’s obligation to cooperate shall survive the termination
of this Agreement for any reason.

 

I(2) Claims. If claims are made against Licensor or the Licensee by a party
asserting the ownership of rights in a name or design which is the same as or
similar to one of the Licensed Property copyrights or Licensed Property
trademarks, and asserting further that the use of a particular Licensed Property
copyright or Licensed Property trademark by the Licensee infringes the rights of
such party, or if the parties learn that another party has or claims rights in a
trademark, name, or design which would or might conflict with the proposed or
actual use of a Licensed Property copyright or Licensed Property trademark by
the Licensee, Licensor and the Licensee agree in any such case to consult with
each other on a suitable course of action. In no event

shall the Licensee have the right, without the prior written consent of
Licensor, to acknowledge the validity of the claim of such party, to obtain or
seek a license from such party, or to take any other action which might impair
the ability of Licensor to contest the claim of such party if Licensor so
elects. The Licensee agrees at Licensor’s request, and at Licensor’s sole cost
and expense, to make reasonable modifications requested by Licensor in the
Licensee’s use of the Licensed Property copyrights or Licensed Property
trademarks in question or to discontinue their use in the country of the
Licensed Territory in question on the particular Licensed Products which are
involved, if Licensor, in its sole discretion, reasonably exercised, determines
that such action is necessary to resolve or settle the claim or suit or
eliminate or reduce the threat of a claim or suit by such party. In the event
that Licensor requires that Licensee discontinue use of the Licensed Property in
a country in the Licensed Territory, Licensor shall reimburse to Licensee any
non-recouped advance against royalties paid by Licensee for rights in the
Licensed Property in such country.

 

SECTION J. NO SUBLICENSING OF

RIGHTS; AGREEMENTS WITH MANUFACTURERS.

 

J(1) Sublicensing. The Licensee shall not have the right to sublicense the
rights granted to it under this Agreement without the prior written consent of
Licensor. Notwithstanding the foregoing, Licensee has requested and Licensor
hereby consents (subject to compliance with J(2) and J(3), except for provisions
2 and 5 of the form Manufacturers Representation Agreement referenced in J(2),
which shall not apply to the following specifically listed entities) to
Licensee’s use of [*].

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

18



--------------------------------------------------------------------------------

J(2) Manufacturers. The Licensee shall also have the right to arrange with other
parties to manufacture the Licensed Products or components of the Licensed
Products for exclusive sale, use, and distribution by the Licensee. The Licensee
agrees to enter into a written agreement with all such manufacturers, and agrees
to incorporate into such written agreements all of the provisions, for the
protection of the rights of Licensor, which are contained in the form
manufacturer agreement which has been prepared by Licensor for such purpose, and
which is available from Licensor. The Licensee further agrees to furnish
Licensor, copies of all agreements with such manufacturers for its approval.

 

J(3) Enforcement of Manufacturer Agreements. The Licensee agrees strictly to
enforce against its manufacturers all of the provisions which are required to be
included in such agreements for the protection of Licensor, as provided in
Section J(2); to advise Licensor of any violations thereof by manufacturers, and
of corrective actions taken by the Licensee and the results thereof; and, at the
request of Licensor, to terminate such an agreement with any manufacturer which
violates any of such provisions for the protection of Licensor.

 

SECTION K. BREACH AND TERMINATION.

 

K(1) Immediate Right of Termination. Licensor shall have the right to terminate
this Agreement immediately upon giving written notice to the Licensee in any of
the following situations:

 

(a) If the Licensee makes, sells, offers for sale, or distributes or uses any
Licensed Product or advertising material without having the prior written
approval of Licensor, as required by Section A, or makes any use of the Licensed
Property not authorized under this Agreement.

 

(b) If the Licensee fails to submit royalty statements or royalty payments to
Licensor during the time period specified in Section C(2) and Licensee fails to
cure such breach within [*] days of written notice from Licensor.

 

(c) If the Licensee becomes subject to any voluntary or involuntary order of any
governmental agency involving the recall of any of the Licensed Products because
of safety, health, or other hazards or risks to the public.

 

(d) If, other than under Title 11 of the United States Code, the Licensee
becomes subject to any voluntary or involuntary insolvency, cession, bankruptcy,
or similar proceedings, or an assignment for the benefit of creditors is made by
the Licensee, or an agreement between the Licensee and its creditors generally
is entered into providing for extension or composition of debt, or a receiver is
appointed to administer the assets of the Licensee, or the assets of the
Licensee are liquidated, or any distress, execution, or attachment is levied on
such of its manufacturing or other equipment as is used in the production and
distribution of the Licensed Products and remains undischarged for a period of
ninety (90) days.

 

(e) If the Licensee breaches any of the provisions of Section J, and Licensee
fails to cure such breach within [*] days of written notice from Licensor.

 

(f) If the Licensee breaches any of the provisions of Section L(l).

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

19



--------------------------------------------------------------------------------

K(2) Curable Breaches. If either Party breaches any of the terms and provisions
of this Agreement (except for Licensee’s default under Sections K(l)(b) and
(e) which have a [*] day cure period) and the Party involved fails to cure the
breach within [*] days, or in the event of a default that is incapable of cure
within [*] the breaching Party has taken commercially reasonable steps to
initiate the cure within [*] days after receiving written notice by certified or
registered mail from the other Party specifying the particulars of the breach,
the nondefaulting Party shall have the right to terminate this Agreement by
giving written notice to the defaulting Party by registered or certified mail

 

K(3) Assumption and Rejection Pursuant to United States Bankruptcy Code. After
any order for relief under the Bankruptcy Code is entered against the Licensee,
the Licensee must assume or reject this Agreement within sixty (60) days after
the order for relief is entered. If the Licensee does not assume this Agreement
within such 60-day period, Licensor may, at its sole option, terminate this
Agreement by giving written notice to the Licensee, without further liability on
the part of Licensor.

 

K(4) Effect of Termination. Termination of this Agreement under the provisions
of this Section K or the provisions set forth elsewhere in this Agreement shall
be without prejudice to any rights or claims which Licensor may otherwise have
against the Licensee. Upon the termination of this Agreement, all royalties on
sales previously made shall become immediately due and payable to Licensor. Upon
the termination of this Agreement under Section K(1)( d) or K(3) of this
Agreement, the Licensee, its receivers, trustees, assignees, or other
representatives shall have no right to sell, exploit, or in any way deal with
the Licensed Products, the advertising materials, or the Licensed Property,
except with the special written consent and instructions of Licensor.

 

K(5) Discontinuance of Use of Copyrights, Trademarks, Etc. Subject to the
provisions of Section K(6), upon the expiration or earlier termination of this
Agreement, the Licensee agrees immediately and permanently to discontinue
manufacturing, selling, advertising, distributing, and using the Licensed
Products and advertising materials; immediately and permanently to discontinue
using the Licensed Property; immediately to destroy or to return to Licensor, at
Licensor’s sole option and at no charge to Licensor, any molds, dies, patterns,
or similar items from which the Licensed Products and advertising materials were
made, where any Licensed Property copyright or Licensed Property trademark is an
integral part thereof; and immediately to terminate all agreements with
manufacturers, distributors, and others which relate to the manufacture, sale,
distribution, and use of the Licensed Products.

 

K(6) Disposition of Inventory upon Expiration. Notwithstanding the provisions of
Section K(5), if this Agreement expires in accordance with its terms, and is not
terminated for cause by Licensor, the provisions of this Section K(6) shall
apply. If the Licensee delivers to Licensor on or before the date [*] prior to
the expiration of this Agreement a written inventory listing, on an
product-by-product basis, all Licensed Products in the Licensee’s, or its
distributors’ possession, custody, or control as of the date of such inventory,
the Licensee shall have the non-exclusive right to sell any Licensed Products
listed on such inventory for a period of [*] immediately following such
expiration (the Sell-Off Period”), subject to the payment of royalties to
Licensor on any such sales in accordance with the terms of this Agreement.

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

20



--------------------------------------------------------------------------------

The sell-off right granted the Licensee under this Section K(6) shall in no
event apply to a quantity of any Licensed Product exceeding [*] of the
Licensee’s average quarterly unit sales of such Licensed Product during the
Licensed Term. At the conclusion of the Sell-Off Period, Licensee shall destroy
any and all remaining Licensed Products and Licensee shall promptly deliver to
Licensor a certificate of destruction evidencing the same. Expiration or
termination of this Agreement for any reason shall have no effect whatsoever
upon any Licensed Product in the possession of a third party (or which comes
into the possession of a third party during the Sell-Off Period), provided that
if title to the Licensed Product has not passed to such third party, where
Licensee is leasing Licensed Products to third parties, such leases shall not
continue for more than [*] after the expiration or termination of this Agreement
(except where such leases are for the purposes of financing the purchase of such
Licensed Products.

 

SECTION L. MISCELLANEOUS PROVISIONS.

 

L(1) Restriction on Assignments. Without the prior written consent of Licensor,
which Licensor shall not unreasonably withhold, the Licensee shall not directly
or indirectly assign, transfer, sublicense, or encumber any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of Licensor.

 

L(2) Parties Not Joint Venturers. Nothing contained in this Agreement shall be
construed so as to make the Parties partners or joint venturers or to permit
either Party to bind the other to any agreement or purport to act on behalf of
the other Party in any respect.

 

L(3) Modifications of Agreement; Remedies. No waiver or modification of any of
the terms of this Agreement shall be valid unless in writing, signed by both
Parties. Failure by either Party to enforce any rights under this Agreement
shall not be construed as a waiver of such rights, and a waiver by

either Party of a default in one or more instances shall not be construed as a
continuing waiver or as a waiver in other instances.

 

L(4) Invalidity of Separable Provisions. If any term or provision of this
Agreement is for any reason held to be invalid, such invalidity shall not affect
any other term or provision, and this Agreement shall be interpreted as if such
term or provision had never been contained in this Agreement.

 

L(5) Notices. All notices to be given under this Agreement (which shall be in
writing) shall be given at the respective addresses of the Parties as set forth
in Section 12 hereof, unless notification of a change of address is given in
writing. Notice shall be deemed to have been duly given on (i) delivery when
personally delivered or delivered by express mail or (ii) five days after its
being mailed, registered or certified mail.

 

L(6) Headings. The paragraph and section headings of this Agreement are inserted
only for convenience and shall not be construed as a part of this Agreement.

 

L(7) Entire Understanding, This Agreement contains the entire understanding of
the Parties with respect to its subject matter. Any and all representations or
agreements by any agent or representative of either Party to the contrary shall
be of no effect.

 

L(8) Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of [*], U.S.A., regardless of the place or places of
its physical execution and performance.

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

21



--------------------------------------------------------------------------------

L(9) CONSTRUCTION AND DISPUTE RESOLUTION: This Agreement shall be construed in
accordance with the laws of the State of [*] of the United States of America
without regard to its conflicts of laws provisions. Any and all controversies,
claims or disputes arising out of or related to this Agreement or the
interpretation, performance or breach thereof, including, but not limited to,
alleged violations of state or federal statutory or common law rights or duties,
and the determination of the scope or applicability of this agreement to
arbitrate (“Dispute”), except as set forth in subparagraphs (2) and (3) below,
shall be resolved according to the procedures set forth in subparagraph 1,
below, which shall constitute the sole dispute resolution mechanism hereunder:

 

(a) Arbitration: In the event that the Parties are unable to resolve any Dispute
informally, then such Dispute shall be submitted to final and binding
arbitration. The arbitration shall be initiated and conducted according to
either the JAMS Streamlined (for claims under $250,000) or the JAMS
Comprehensive (for claims over $250,000) Arbitration Rules and Procedures,
except as modified herein, including the Optional Appeal Procedure, at the Los
Angeles office of JAMS, or its successor (“JAMS”) in effect at the time the
request for arbitration is made (the “Arbitration Rules”). The arbitration shall
be conducted in Los Angeles County before a single neutral arbitrator appointed
in accordance with the Arbitration Rules in connection with a JAMS Streamlined
Arbitration and in the event of a JAMS Comprehensive Arbitration, there shall be
a tripartite panel of arbitrators, including one arbitrator with experience in
matters of the entertainment industry and one arbitrator experienced in matters
of the gaming industry. The arbitrator(s) shall follow [*] law and the Federal
Rules of Evidence in adjudicating the Dispute. The Parties waive the right to
seek punitive damages and the arbitrator shall have no authority to award such
damages. The arbitrator(s) will provide a detailed written statement of
decision, which will be part of the arbitration award and admissible in any
judicial proceeding to confirm, correct or vacate the award. Unless the Parties
agree otherwise, the neutral arbitrator(s) and the members of any

appeal panel shall be former or retired judges or justices of any [*] federal
court with experience in matters involving the entertainment industry and the
gaming industry. If either Party refuses to perform any or all of its
obligations under the final arbitration award (following appeal, if applicable)
within thirty (30) days of such award being rendered, then the other Party may
enforce the final award in any court of competent jurisdiction in [*] County.
The Party seeking enforcement shall be entitled to an award of all costs, fees
and expenses, including reasonable attorneys’ fees, incurred in enforcing the
award, to be paid by the Party against whom enforcement is ordered.

 

(b) Injunctive Relief: Notwithstanding the foregoing, either Party shall be
entitled to seek injunctive relief (unless otherwise precluded by any other
provision of this Agreement) in the state and federal courts of [*].

 

(c) Other Matters: Any Dispute or portion thereof, or any claim for a particular
form of relief (not otherwise precluded by any other provision of this
Agreement), that may not be arbitrated pursuant to applicable state or federal
law may be heard only in a court of competent jurisdiction in [*].

 

L(10) Costs and Attorneys’ Fees. Should any action be brought with respect to
the terms or conditions of this Agreement, the prevailing Party shall be
entitled to recover all costs and expenses incurred in the prosecution and
defense of that action, including reasonable attorneys’ fees, whether or not
suit has been filed.

 

L(11) Interpretation of Agreement. Each Party has participated in the drafting
and preparation of this Agreement, and this Agreement shall be construed as a
whole according to the fair meaning and not for or against any Party.

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.


 

22



--------------------------------------------------------------------------------

MANUFACTURERS REPRESENTATION AGREEMENT

 

WARNER BROS. CONSUMER PRODUCTS INC.

Business & Legal Affairs

4000 Warner Boulevard

Burbank, CA 91522

 

This letter will serve as notice to you that pursuant to the License Agreement
dated                      between WARNER BROS. CONSUMER PRODUCTS INC.
(“Licensor”) and                      (“Licensee”), we,                     
(“Manufacturer”), have been engaged as the manufacturer for Licensee. In
consideration of your authorizing the manufacture of                     
(hereinafter called the (“Licensed Products”), whereby agree that:

 

1. We will not manufacture the Licensed Products for anyone but your Licensee;

 

2. We will not distribute the Licensed Products in any territory;

 

3. We will not manufacture more quantities of the Licensed Products than ordered
by Licensee;

 

4. We will not authorize any other party to manufacture the Licensed Products
for its account or the account of Licensee without the express written consent
of Licensor;

 

5. We will ship the duly authorized quantities of the Licensed Products only to
Licensee or its designee and only to the Territory of                     

 

6. We will not (unless Licensor otherwise provides its consent in writing)
manufacture any merchandise utilizing any of the copyrighted materials and or
trademark owned by Licensor, other than the Licensed Products;

 

7. We will permit Licensor or its designated representatives to inspect the
activities and premises, production records, and invoices of the Manufacturer
relevant to its manufacture and supply to Licensee, of copies of the Licensed
Products;

 

8. We will not publish or cause the publication of reproductions of the Licensed
Products in any publication or promotional material, nor advertise that we are
authorized to manufacture Licensed Products; and

 

23



--------------------------------------------------------------------------------

9. Whenever Licensee ceases to require the Manufacturer to manufacture the
Licensed Products or if this subcontract supplier agreement expires or is
terminated, the undersigned Manufacturer, unless otherwise advised by Licensor,
will only utilize all molds, plates, engravings, or other devises used to
reproduce the said copyrighted materials, and/or trademarks to the extent
required to maintain and service those Licensed Products that have already been
sold and for no other purpose;

 

This agreement is contingent upon Licensor written approval. Further, Licensor
shall be entitled to invoke any remedy permitted by law for violation of this
Agreement by the Manufacturer. Without limiting the foregoing, Licensee or
Licensor shall have the right at the sole discretion of each, to terminate this
subcontract supplier agreement on ten (10) days written notice to the
Manufacturer.

 

It is understood that this engagement is on a royalty-free basis. We understand
that our engagement as the Manufacturer for the Licensee is subject to your
written approval. We request, therefore, that you sign in the space below,
thereby showing your acceptance of our engagement as aforesaid.

Very truly yours,

 

 

By: Manufacturer

 

 

ACCEPTED AND AGREED:

By:

 

 

APPROVED:

 

WARNER BROS.CONSUMER PRODUCTS INC.

By:      

 

24